               Case 2:20-cr-00167-RAJ Document 54 Filed 12/16/20 Page 1 of 1




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR20-167 RAJ
11
                               Plaintiff,               ORDER GRANTING
12
                                                        MOTION TO SEAL
13                        v.
14
      GYEONG JEI LEE,
15
                               Defendant.
16
17
18          Having considered the records of this case and the United States’ joint motion and
19 order for an Amended Competency Order, the Court finds there are compelling reasons to
20 file this motion and order under seal. Accordingly, the United States’ Motion to Seal
21 (Dkt. # 52) is GRANTED.
22
23          DATED this 16th day of December, 2020.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge
28
     ORDER GRANTING MOTION TO SEAL – 1                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Gyeong Jei Lee, CR 20-167 RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
